Case 1:20-cv-05113-AMD-LB Document 6 Filed 11/23/20 Page 1 of 5 PageID #: 17




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
DONALD WILLIAMS,

                             Plaintiff,

           -against-
                                                                          MEMDORANDUM & ORDER
                                                                          20-CV-5113 (AMD) (LB)
THE CITY OF NEW YORK;
SENATOR JAMES SANDERS and
HAYDEN HORSHAM,

                           Defendants.
---------------------------------------------------------X
ANN M. DONNELLY, United States District Judge:

           On October 22, 2020, the plaintiff, Donald Williams, filed this pro se action alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983. On November 9, 2020, the

plaintiff paid the $400 filing fee to commence this action. 1 For the reasons set forth below, the

Court grants plaintiff leave to file an amended complaint within 30 days.

                                                 BACKGROUND

           The plaintiff alleges that on October 23, 2017, Officer Dawn Henley arrested him based

on Senator James Sanders’ false complaint. (ECF No. 1 ¶ 7.) Specifically, the plaintiff alleges

that he sent Senator Sanders and Councilman Donovan Richards a letter “over a job in the

community where [the plaintiff] resided,” and that defendant Sanders told the police that the

letter included a “so-called terro[r]ist threat (coercion and harassment).” (Id. ¶¶ 7-8.) The

plaintiff also seems to allege that defendant Sanders directed defendant Horsham to “deface” the

plaintiff’s letter by removing “white out on said letter;” the white out was “scratched out under a

[specific] word,” and that word was “used to defame and arrest plaintiff as stating that plaintiff



1
    The Clerk of Court issued a summons upon receipt of the filing fee.

                                                           1
Case 1:20-cv-05113-AMD-LB Document 6 Filed 11/23/20 Page 2 of 5 PageID #: 18




made a terrorist threat.” (Id. ¶¶ 11, 20.) The plaintiff was detained at Rikers Island for “about 14

days, then released on bail . . . on November 4, 2017,” and the charges were dismissed on

October 24, 2018. (Id. ¶¶ 12, 14.) The plaintiff alleges that Senator Sanders committed fraud

and had “plaintiff falsely arrested so that he could miss work opportunity to gain full

employment and join the union.” (Id. ¶ 20.) Although plaintiff alleges that Officer Henley

arrested him falsely, he does not name her as a defendant. (Id. ¶ 7.) He seeks $500,000.00 in

damages. (Id. at 3.)

                                   STANDARD OF REVIEW

       A federal court must “liberally construe[ ]” pleadings by pro se parties, and interpret their

complaints to raise the strongest arguments they suggest. Erickson v. Pardus, 551 U.S. 89, 94

(2007). Even under this liberal standard, a pro se litigant’s complaint must plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible on its face if it “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). While “detailed factual allegations” are not required, “[a] pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’” Id. (quoting Twombly, 550 U.S. at 555). Fed. R. Civ. P. 8.

                                           DICUSSION


       The plaintiff is proceeding pursuant to 42 U.S.C. § 1983. This section provides, in

pertinent part:

       Every person who, under color of any statute, ordinance regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party


                                                  2
Case 1:20-cv-05113-AMD-LB Document 6 Filed 11/23/20 Page 3 of 5 PageID #: 19




       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

42 U.S.C. § 1983. This statute “creates no substantive rights; it provides only a procedure for

redress for the deprivation of rights established elsewhere.” Sykes v. James, 13 F.3d 515, 519

(2d Cir. 1993); see also Thomas v. Roach, 165 F.3d 137, 142 (2d Cir. 1999). In order to

maintain a § 1983 action, a plaintiff must show that the defendant (a) acted under color of state

law (b) to deprive the plaintiff of a right arising under the Constitution or federal law. Cornejo v.

Bell, 592 F.3d 121, 127 (2d Cir. 2010).

I.     False Arrest Claim

       As explained above, while the plaintiff alleges that Officer Henley arrested him falsely,

he does not name her as a defendant. The elements of a false arrest require the plaintiff to show

that “(1) the defendant intended to confine [the plaintiff], (2) the plaintiff was conscious of the

confinement, (3) the plaintiff did not consent to the confinement, and (4) the confinement was

not otherwise privileged.” Weyant v. Okst, 101 F.3d 845, 853 (2d Cir. 1996) (alteration in the

original) (internal quotation marks and citation omitted). The existence of probable cause to

arrest “is a complete defense to an action for false arrest,” id. at 852 (internal quotation marks

omitted), “whether that action is brought under state law or under § 1983,” Jenkins v. City of

New York, 478 F.3d 76, 84 (2d Cir. 2007) (internal quotation marks and citation omitted); see

also Jaegly v. Couch, 439 F.3d 149, 154 (2d Cir. 2006). “Probable cause is an objective inquiry

based on the facts available to the police officer at the time of arrest.” Smith v. DeGirolamo, No.

17-CV-5532, 2020 WL 5752226, at *7 (E.D.N.Y. Sept. 25, 2020) (citation omitted). “[A]n

arrest is not unlawful so long as the officer has knowledge of, or reasonably trustworthy

information as to, facts and circumstances sufficient to provide probable cause to believe that the




                                                  3
Case 1:20-cv-05113-AMD-LB Document 6 Filed 11/23/20 Page 4 of 5 PageID #: 20




person arrested has committed any crime.” Zellner v. Summerlin, 494 F.3d 344, 369 (2d Cir.

2007) (emphasis added) (citing Devenpeck v. Alford, 543 U.S. 146, 155 (2004)).

        The Court assumes that the plaintiff meant to name the arresting officer as a defendant in

addition to defendants Sanders and Horsham. If that was his intent, the Court grants him leave to

file an amended complaint naming the arresting officer as a defendant and providing facts to

support a false arrest claim against the arresting officer.

II.     Municipal Liability Claim

        The plaintiff also names the City of New York as a defendant. In order to sustain a claim

for relief under 42 U.S.C. § 1983 against a municipal defendant, like the City of New York, a

plaintiff must show the existence of an officially adopted policy or custom that caused injury and

a direct causal connection between that policy or custom and the deprivation of a constitutional

right. Monell v. Dep’t of Social Servs. of the City of New York, 436 U.S. 658, 692 (1978). 2 It is

well-settled that conclusory allegations, which merely recite the elements of a Monell claim, are

insufficient to state a claim for municipal liability. See, e.g., Giaccio v. City of New York, 308 F.

App’x 470, 472 (2d Cir. 2009) (affirming dismissal of a Monell claim where the plaintiff

identified, “at most, only four examples” of constitutional violations, because “[t]his evidence

falls far short of establishing a practice that is so persistent and widespread as to justify the

imposition of municipal liability” (internal quotations omitted)); Triano v. Town of Harrison,




2
  The plaintiff cannot sue the City simply because the arresting officer is a New York City police officer.
See Cotto v. City of New York, No. 17-CV-2845, 2020 WL 1228765 (2d Cir. Mar. 13, 2020)
(allegations that focused on “individual officers and isolated events leading to [the plaintiff’s] stop,
detention, and prosecution without plausibly alleging a custom or policy pursuant to which those
violations occurred” did not support a claim for municipal liability); Jones v. Town of E. Haven, 691 F.3d
72, 81 (2d Cir. 2012) (“isolated acts . . . by non-policymaking municipal employees are generally not
sufficient to demonstrate a municipal custom, policy, or usage that would justify municipal liability”).


                                                     4
Case 1:20-cv-05113-AMD-LB Document 6 Filed 11/23/20 Page 5 of 5 PageID #: 21




895 F.Supp.2d 526, 538 (S.D.N.Y. 2012) (“single instance” of unconstitutional conduct held

insufficient to establish municipal policy).

        The plaintiff does not allege a city policy or custom that caused him injury. (See

generally, ECF No. 1.) In light of the plaintiff’s pro se status, the Court grants him leave to file

an amended complaint. If he decides to make a claim against the City of New York, he must

allege facts that support a municipal liability claim as explained above.

                                          CONCLUSION

        If the plaintiff decides to file an amended complaint, it must be captioned “AMENDED

COMPLAINT” and bear docket number, 20-CV-5113 (AMD) (LB).

        The amended complaint will replace the original complaint. That is, the amended

complaint must stand on its own without reference to the original complaint. The amended

complaint must be filed within 30 days from the date of this Order. If the plaintiff files an

amended complaint, the Clerk of Court will issue an amended summons, if necessary.

        The case is referred to the Honorable Lois Bloom, United States Magistrate Judge, for

pretrial supervision.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

plaintiff.


SO ORDERED.
                                                        s/Ann M. Donnelly
                                                      ___________________________
                                                      ANN M. DONNELLY
                                                      United States District Judge

Dated: Brooklyn, New York
       November 23, 2020




                                                  5
